Citation Nr: 0609009	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-10 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to the assignment of a higher rating for 
post-traumatic stress disorder (PTSD), currently rated 50 
percent disabling.

2.  Entitlement to the assignment of a higher rating for 
diabetes mellitus, type II, currently rated 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in August 2003, a statement of the 
case was issued in February 2004, and a substantive appeal 
was received in March 2004.  The veteran testified at a 
hearing before the RO in March 2005.

In April 2003, the RO granted service connection for PTSD, 
and assigned a 10 percent disability rating, effective 
January 29, 2003.  In a February 2004 rating decision, the RO 
assigned a 30 percent disability rating, effective January 
26, 2004.  In January 2005, the RO assigned a 50 percent 
disability rating, effective January 29, 2003.  Although an 
increased rating has been granted, the issue remains in 
appellate status, as the maximum schedular rating has not 
been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  

In December 2004, the RO granted entitlement to service 
connection for hypertension, thus this issue is no longer in 
appellate status.  This constituted a full award of the 
benefit sought on appeal.  See Grantham v. Brown, 114 F. 3d 
1156, 1158 (Fed. Cir. 1997).  The veteran did not submit a 
jurisdiction-conferring notice of disagreement as to the 
down-stream elements of effective date or compensation level 
within the applicable time period, thus those issues are not 
currently in appellate status.  Id.

The veteran has claimed entitlement to service connection for 
peripheral neuropathy, claimed as secondary to his service-
connected diabetes mellitus.  This is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on his part.


REMAND

The veteran underwent a VA psychiatric examination in 
February 2003.  Based on these findings, the RO assigned a 10 
percent disability rating for PTSD.  In January 2004, a VA 
readjustment counseling therapist submitted correspondence in 
support of the veteran's claim for an increased rating.  It 
was noted that he began treatment at the VA Center in January 
2003, and received both individual and group counseling.  The 
therapist opined that although the veteran is gainfully 
employed and married, his life is negatively impacted by PTSD 
symptoms, to include nightmares, night sweats, and awakening 
in terror believing that enemy troops were in his bedroom.  
He often strikes out in his sleep.  He finds that work 
relationships are difficult, and he isolates himself from 
peers in the workplace.  A GAF score of 49 was assigned.  

In May 2004, the veteran testified that his PTSD had gotten 
worse, and testified regarding specific symptomatology.

In September 2004, the veteran submitted private medical 
records reflecting psychiatric treatment which began in 
September 2002.  It does not appear that these records had 
been associated with the claims folder at the time of his 
February 2003 VA examination.  

Although, the RO has since awarded a 50 percent disability 
rating, effective January 29, 2003, the Board finds that 
based on the opinion of the VA therapist, testimony from the 
veteran, and the receipt of new medical evidence, the veteran 
should be scheduled for another VA psychiatric examination 
with a psychiatrist or psychologist to fully assess the 
severity of his PTSD.  In order to more accurately reflect 
the current level of the veteran's disability, the Board 
believes that an examination and opinions are required to 
comply with 38 C.F.R. § 3.159(c)(4) (2005).

With regard to the veteran's service-connected diabetes 
mellitus, the veteran underwent a VA examination in February 
2003 in which the examiner noted that although he required 
insulin and oral hypoglycemic agents, he was not on a 
restricted diet, and his activities were not significantly 
restricted.  In a June 2005 statement from the veteran, he 
reported that he was on a restricted diet and that his 
activities were restricted.  Additionally, private medical 
records reflect that he is on a diabetic diet.  The veteran 
should therefore be scheduled for a VA examination, in order 
to more accurately reflect the current disability level of 
the veteran's diabetes mellitus.  The Board believes that an 
examination and opinion is required to comply with 38 C.F.R. 
§ 3.159(c)(4).

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Although the present appeal involves increased rating issues, 
VA believes that the Dingess/Hartman analysis can be 
analogously applied to the increased rating issue situation 
so as to require notice regarding the effective date of any 
increased rating.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his increased rating claims, but 
he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Since the appeal is being remanded for VA 
examinations, it is appropriate to also direct that the RO 
furnish proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that an effective 
date for the award of benefits will be assigned if an 
increase is awarded, and also include an explanation as to 
the type of evidence that is needed to establish an effective 
date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The veteran should be scheduled for a 
VA mental examination with a psychiatrist 
or psychologist to determine the current 
severity of his PTSD.  The claims folder 
must be made available to the examiner 
and reviewed in conjunction with the 
examination.  The examiner should be 
asked to comment on the severity of the 
veteran's PTSD, to include whether the 
veteran has any occupational or social 
impairment due to his service-connected 
PTSD.   Examination findings should be 
reported to allow for evaluation of PTSD 
under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005). A GAF score and an analysis 
of its meaning should be provided.

3.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the severity of all 
symptomatology attributable to his 
service-connected diabetes mellitus type 
II.  It is imperative that the claims 
file be made available to the examiner 
for review in connection with the 
examination.  Any medically indicated 
special tests, should be accomplished if 
medically feasible.  The appropriate 
examiner should clearly indicate exactly 
what symptoms are attributable to the 
service-connected diabetes mellitus type 
II.  The appropriate examiner should also 
clearly indicate whether the veteran's 
current level of disability from diabetes 
mellitus type II requires insulin, oral 
hypoglycemic agent, restricted diet, or 
regulation of activities.  If the veteran 
requires medication, the examiner should 
state how often.  If the veteran has 
hypoglycemic reactions or ketoacidosis 
episodes, the examiner should state how 
long they last and what kind of care is 
necessary.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher rating is warranted 
for the claimed disabilities.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


